Exhibit 10.1

 
2009 AMENDMENT AND RESTATEMENT OF THE
BIOMED REALTY TRUST, INC.
BIOMED REALTY, L.P.
2004 INCENTIVE AWARD PLAN
 
ARTICLE 1
 
PURPOSE
 
The purpose of the BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of BioMed Realty Trust, Inc., a Maryland corporation (the “Company”), and
BioMed Realty, L.P., a Maryland limited partnership (the “Partnership”), by
linking the personal interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for performance to generate returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company and the
Partnership in their ability to motivate, attract, and retain the services of
members of the Board, Employees, and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s and the Partnership’s
operation is largely dependent.
 
ARTICLE 2

 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
 
2.1 “Administrator” means the Board or a committee of the Board as described in
Article 12.
 
2.2 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award, an Other Stock-Based Award, a Performance Bonus Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.
 
2.3 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.
 
2.4 “Board” means the Board of Directors of the Company.
 
2.5 “Change in Control” means and includes each of the following:
 
(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange
Act and the rules thereunder) of “beneficial ownership” (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities entitled to vote generally
in the election of directors (“voting securities”) of the Company that represent
20% or more of the combined voting power of the Company’s then outstanding
voting securities, other than
 
(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or
 
(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or
 
(iii) an acquisition of voting securities pursuant to a transaction described in
subsection (c) below that would not be a Change in Control under subsection (c).


A-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this subsection (a):
(1) a change in the voting power of the Company’s voting securities based on the
relative trading values of the Company’s then outstanding securities as
determined pursuant to the Company’s Articles of Incorporation, or (2) an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
20% or more of the combined voting power of the Company’s then outstanding
voting securities;
 
(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose appointment, election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(c) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of a
merger, consolidation, reorganization, or business combination, a sale or other
disposition of all or substantially all of the Company’s assets, or the
acquisition of assets or stock of another entity, in each case, other than a
transaction
 
(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and
 
(ii) after which more than 50% of the members of the board of directors of the
Successor Entity are members of the Incumbent Board at the time of the Board’s
approval of the agreement providing for the transaction or other action of the
Board approving the transaction, and
 
(iii) after which no person or group beneficially owns voting securities
representing 20% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
paragraph (iii) as beneficially owning 20% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
 
(d) the Company’s stockholders approve a liquidation or dissolution of the
Company.
 
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.
 
The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
 
2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
2.7 “Committee” means the committee of the Board described in Article 12.
 
2.8 “Company Consultant” means any consultant or adviser if:
 
(a) The consultant or adviser renders bona fide services to the Company or any
Company Subsidiary;


A-2



--------------------------------------------------------------------------------



 



(b) The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and
 
(c) The consultant or adviser is a natural person who has contracted directly
with the Company or any Company Subsidiary to render such services.
 
2.9 “Company Employee” means any employee (as defined in accordance with
Section 3401(c) of the Code) of the Company or any entity which is then a
Company Subsidiary.
 
2.10 “Company Subsidiary” means (i) any “subsidiary corporation” of the Company
as defined in Section 424(f) of the Code and any applicable regulations
promulgated thereunder, (ii) any other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company, or (iii) any partnership or limited liability company
of which 50% or more of the capital and profits interest is owned, directly or
indirectly, by the Company or by one or more Company Subsidiaries or by the
Company and one or more Company Subsidiaries; provided, however, that “Company
Subsidiary” shall not include the Partnership or any Partnership Subsidiary.
 
2.11 “Consultant” means any Company Consultant or any Partnership Consultant.
 
2.12 “Covered Employee” means an Employee who is, or is likely to become, a
“covered employee” within the meaning of Section 162(m)(3) of the Code.
 
2.13 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, as it may be amended from time to time.
 
2.14 “Dividend Equivalents” means a right granted to a Participant pursuant to
Article 8 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.
 
2.15 “Effective Date” shall have the meaning set forth in Section 13.1.
 
2.16 “Eligible Individual” means any person who is a member of the Board, a
Consultant or an Employee, as determined by the Administrator.
 
2.17 “Employee” means any Company Employee or Partnership Employee.
 
2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
2.19 “Fair Market Value” means, as of any date, the value of Stock determined as
follows:
 
(a) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Market or The
Nasdaq Capital Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the date of determination (or the last trading date prior
to the date of determination, if the Stock does not trade on the date of
determination) as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
 
(b) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Stock on the date of determination (or the
last trading date prior to the date of determination if the Stock does not trade
on the date of determination) as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
 
(c) In the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Administrator.
 
2.20 “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
 
2.21 “Independent Director” means a member of the Board who is not a Company
Employee or a Partnership Employee.


A-3



--------------------------------------------------------------------------------



 



2.22 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.
 
2.23 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
 
2.24 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.
 
2.25 “Other Stock-Based Award” means an Award granted or denominated in Stock or
units of Stock pursuant to Section 8.4 of the Plan or denominated in other
equity interests, including, without limitation, equity interests of the
Partnership, such as partnership profits interests, that are convertible or
exchangeable into Stock.
 
2.26 “Participant” means any Eligible Individual who, as a member of the Board,
a Consultant or an Employee, has been granted an Award pursuant to the Plan.
 
2.27 “Partnership Agreement” means the Agreement of Limited Partnership of
BioMed Realty, L.P., dated as of April 30, 2004, as the same may be amended,
modified or restated from time to time.
 
2.28 “Partnership Consultant” means any consultant or adviser if:
 
(a) The consultant or adviser renders bona fide services to the Partnership or
any Partnership Subsidiary;
 
(b) The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and
 
(c) The consultant or adviser is a natural person who has contracted directly
with the Partnership or any Partnership Subsidiary to render such services.
 
2.29 “Partnership Employee” means any employee (as defined in accordance with
Section 3401(c) of the Code) of the Partnership or any entity which is then a
Partnership Subsidiary.
 
2.30 “Partnership Subsidiary” means (i) any entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Partnership, or (ii) any partnership or limited liability
company of which 50% or more of the capital and profits interest is owned,
directly or indirectly, by the Partnership or by one or more Partnership
Subsidiaries or by the Partnership and one or more Partnership Subsidiaries.
 
2.31 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9.
 
2.32 “Performance Bonus Award” has the meaning set forth in Section 8.5.
 
2.33 “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.
 
(a) The Performance Criteria that will be used to establish Performance Goals
are limited to the following: net earnings (either before or after interest,
taxes, depreciation and amortization), sales or revenue, net income (either
before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), return on net assets,
return on stockholders’ equity, return on sales, gross or net profit margin,
working capital, earnings per share, price per share of Stock, and funds from
operations, in each case as determined according to U.S. generally accepted
accounting principles (GAAP) or in accordance with standards established by the
Board of Governors of the National Association of Real Estate Investment Trusts
in its March 1995 White Paper (as amended in November 1999 and April 2002, and
as further amended from time to time), any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group or on a same-property basis. The Administrator shall,
within the time prescribed by Section 162(m) of the


A-4



--------------------------------------------------------------------------------



 



Code, define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.
 
(b) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under GAAP; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
shares occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments; (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; or (xiv) items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions. For all Awards intended to qualify as
Qualified Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.
 
2.34 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division or
other operational unit.
 
2.35 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.
 
2.36 “Plan” means this BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004
Incentive Award Plan, as it may be amended from time to time.
 
2.37 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
 
2.38 “REIT” means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
 
2.39 “Restatement Effective Date” shall have the meaning set forth in
Section 13.1.
 
2.40 “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
 
2.41 “Restricted Stock Unit” means an Award granted pursuant to Section 8.3.
 
2.42 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
 
2.43 “Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11.
 
2.44 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value of such number of shares of Stock on the date the SAR was
granted as set forth in the applicable Award Agreement.
 
2.45 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.2.
 
2.46 “Subsidiary” means any Company Subsidiary or Partnership Subsidiary.


A-5



--------------------------------------------------------------------------------



 



ARTICLE 3

 
SHARES SUBJECT TO THE PLAN
 
3.1 Number of Shares.
 
(a) Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be 5,340,000 shares. Other Stock-Based Awards which are denominated in
Partnership units, shall count against the number of shares of Stock available
for issuance under the Plan only to the extent that such Partnership unit is
convertible into shares of Stock and on the same basis as the conversion ratio
applicable to the Partnership Unit.
 
(b) To the extent that an Award terminates, expires, or lapses for any reason,
or an Award is settled in cash without the delivery of shares of Stock to the
Participant, then any shares of Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan. Additionally, any
shares of Stock tendered or withheld to satisfy the grant or exercise price or
tax withholding obligation pursuant to any Award shall again be available for
the grant of an Award pursuant to the Plan. Any shares of Stock forfeited or
repurchased by the Company under Section 6.3 shall again be available for
Awards. To the extent permitted by applicable law or any exchange rule, shares
of Stock issued in assumption of, or in substitution for, any outstanding awards
of any entity acquired in any form of combination by the Company, the
Partnership or any Subsidiary shall not be counted against shares of Stock
available for grant pursuant to this Plan. Notwithstanding the foregoing, Other
Stock-Based Awards covering units in the Partnership shall, to the extent such
Partnership units are convertible into Stock, reduce the maximum aggregate
number of shares of Stock that may be issued under this Plan, or to any one
Participant pursuant to Section 3.3, on the same basis as such Partnership unit
is convertible into Stock, i.e., each such unit shall be treated as an
equivalent award of Stock. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.
 
3.2 Stock Distributed.  Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock or Stock purchased on the
open market.
 
3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during a rolling three-year period (measured
retrospectively from the date of any grant) shall be 1,500,000.
 
ARTICLE 4

 
ELIGIBILITY AND PARTICIPATION
 
4.1 Eligibility.  Persons eligible to participate in this Plan include
Employees, Consultants and all members of the Board, as determined by the
Administrator.
 
4.2 Participation.  Subject to the provisions of the Plan, the Administrator
may, from time to time, select from among all Eligible Individuals those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award pursuant to this Plan.
 
ARTICLE 5

 
STOCK OPTIONS
 
5.1 General.  The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
 
(a) Exercise Price.  The exercise price per share of Stock subject to an Option
shall be determined by the Administrator and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than 100% of
the Fair Market Value of a share of Stock on the date the Option is granted (or,
as to Incentive Stock Options, on the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code).


A-6



--------------------------------------------------------------------------------



 



(b) Time and Conditions of Exercise.  The Administrator shall determine the time
or times at which an Option may be exercised in whole or in part; provided that
the term of any Option granted under the Plan shall not exceed ten years. The
Administrator shall also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised.
 
(c) Evidence of Grant.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the exercise price for the Option, the term of the
Option, the number of shares of Stock to which the Option pertains, and such
other provisions as the Administrator shall determine. The Award Agreement shall
also specify whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
 
5.2 Incentive Stock Options.  Incentive Stock Options may be granted only to
employees (as defined in accordance with Section 3401(c) of the Code) of the
Company or a Company Subsidiary which constitutes a “subsidiary corporation” of
the Company within Section 424(f) of the Code and any applicable regulations
promulgated thereunder, and the terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the following additional provisions of
this Section 5.2:
 
(a) Expiration of Option.  Subject to Section 5.2(c), an Incentive Stock Option
may not be exercised to any extent by anyone after the first to occur of the
following events; provided, however, that the Administrator may, prior to the
expiration of the Incentive Stock Option under the circumstances described in
paragraphs (ii), (iii) or (iv) below, provide in writing that the Option will
expire on a later date, but if the expiration date of an Incentive Stock Option
is so extended, it will automatically become a Non-Qualified Stock Option:
 
(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement.
 
(ii) Three months after termination of the Participant’s employment for any
reason other than the Participant’s Disability or death.
 
(iii) One year after the termination of the Participant’s employment on account
of Disability or death.
 
(iv) One year after the Participant’s death if the Participant dies while
employed or during the three-month period described in paragraph (ii) or during
the one-year period described in paragraph (iii) and before the Option otherwise
expires.
 
Upon the Participant’s Disability or death, any Incentive Stock Options
exercisable at the Participant’s Disability or death may be exercised by the
Participant’s legal representative or representatives, by the person or persons
entitled to do so pursuant to the Participant’s last will and testament, or, if
the Participant fails to make testamentary disposition of such Incentive Stock
Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.
 
(b) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000.00 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(c) Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(d) Transfer Restriction.  An Incentive Stock Option shall not be transferable
by the Participant other than by will or by the laws of descent or distribution.


A-7



--------------------------------------------------------------------------------



 



(e) Expiration of Incentive Stock Options.  No Award of an Incentive Stock
Option may be made pursuant to this Plan after the Expiration Date.
 
(f) Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
 
5.3 Substitution of Stock Appreciation Rights.  The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Sections 7.3 and 14.1 hereof; provided that such
Stock Appreciation Right shall be exercisable for the same number of shares of
Stock for which such substituted Option would have been exercisable.
 
5.4 Paperless Exercise.  In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the exercise of
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Options by a Participant may be
permitted through the use of such an automated system.
 
5.5  Partial Exercise.  An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
 
5.6 Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
 
(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;
 
(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
 
(c) In the event that the Option shall be exercised pursuant to Section 10.6 by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the Option; and
 
(d) Full payment of the exercise price and applicable withholding taxes to the
Secretary of the Company for the shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Section 10.1 and 10.2.
 
ARTICLE 6

 
RESTRICTED STOCK AWARDS
 
6.1 Grant of Restricted Stock.  The Administrator is authorized to make Awards
of Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. All Awards of Restricted Stock shall be evidenced by a written
Restricted Stock Award Agreement. The Administrator shall determine the
mechanism for the transfer of the Restricted Stock and payment therefor in the
case of Awards to Partnership Employees or Partnership Consultants, and any
forfeiture or repurchase of such Restricted Stock pursuant to Section 6.3.
 
6.2 Issuance and Restrictions.  Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances or installments or otherwise as the Administrator determines
at the time of the grant of the Award or thereafter.


A-8



--------------------------------------------------------------------------------



 



Alternatively, these restrictions may lapse pursuant to the satisfaction of one
or more Performance Goals or other specific performance goals as the
Administrator determines to be appropriate at the time of the grant of the Award
or thereafter, in each case on a specified date or dates or over any period or
periods determined by the Administrator.
 
6.3 Repurchase or Forfeiture.  Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
or subject to repurchase by the Company under such terms as the Administrator
shall determine; provided, however, that the Administrator may (a) provide in
any Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
 
6.4 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, at its discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.
 
6.5 Automatic Grants to Independent Directors.  During the term of the Plan:
 
(a) A person who is initially elected to the Board and who is an Independent
Director at the time of such initial election automatically shall be granted
2,000 shares of Restricted Stock (subject to adjustment as provided in
Article 11) on the date of such initial election.
 
(b) Each Independent Director shall be granted 2,000 shares of Restricted Stock
(subject to adjustment as provided in Article 11) on the date of each annual
meeting of the Company’s stockholders other than the annual meeting at which the
Independent Director first receives an award of Restricted Stock pursuant to
paragraph (a) above.
 
(c) The purchase price per share of any awards of Restricted Stock pursuant to
this Section 6.5 shall be the par value per share of the Stock. Awards of
Restricted Stock pursuant to this Section 6.5 shall be subject to a repurchase
restriction in favor of the Company in the event of an Independent Director’s
termination of service as a Director for any reason. Such repurchase restriction
shall lapse on the first anniversary of the date of issuance of such Restricted
Stock, subject to an Independent Director’s continued service as a Director on
such date.
 
ARTICLE 7

 
STOCK APPRECIATION RIGHTS
 
7.1 Grant of Stock Appreciation Rights.  A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement (including, without limitation, in the case of
Awards to Partnership Employees or Partnership Consultants, the mechanism for
the transfer of rights under such Awards).
 
7.2 Value of Stock Appreciation Right.  A Stock Appreciation Right shall entitle
the Participant (or other person entitled to exercise the Stock Appreciation
Right pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the Stock Appreciation
Right from the Fair Market Value on the date of exercise of the Stock
Appreciation Right by the number of shares of Stock with respect to which the
Stock Appreciation Right shall have been exercised, subject to any limitations
the Administrator may impose. Except as described in Section 7.3 below, the
exercise price per share of Stock subject to each Stock Appreciation Right shall
be set by the Administrator, but shall not be less than 100% of the Fair Market
Value on the date the Stock Appreciation Right is granted.


A-9



--------------------------------------------------------------------------------



 



7.3 Stock Appreciation Right Vesting.  The period during which the right to
exercise, in whole or in part, a Stock Appreciation Right vests in the
Participant shall be set by the Administrator and the Administrator may
determine that a Stock Appreciation Right may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, or any other criteria selected by
the Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests. No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
 
7.4 Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:
 
(a) A written notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;
 
(b) such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
 
(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 7.4 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.
 
7.5 Payment.  Payment of the amounts determined under Section 7.2 shall be in
cash, shares of Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.
 
ARTICLE 8

 
OTHER TYPES OF AWARDS
 
8.1 Dividend Equivalents.
 
(a) Any Eligible Individual selected by the Administrator may be granted
Dividend Equivalents based on the dividends on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Administrator. The Administrator shall specify the mechanism for the
transfer of the Stock pursuant to a Dividend Equivalent Award in the case of
Awards to Partnership Employees or Partnership Consultants.
 
(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or any Award which vests based on satisfaction of performance
criteria (whether or not such criteria satisfy the requirements of Performance
Criteria or such Award is a Performance Based Award), unless and until such
Award vests.
 
8.2 Stock Payments.  Any Eligible Individual selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator; provided, that unless otherwise determined by the Administrator
such Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant. The number of shares shall
be determined by the Administrator and may be based upon the Performance Goals
or other specific performance goals determined appropriate by the Administrator,
determined on the date such Stock Payment is made or on any date thereafter, in
each case on a specified


A-10



--------------------------------------------------------------------------------



 



date or dates or over any period or periods determined by the Administrator. The
Administrator shall specify the mechanism for the transfer of the Stock pursuant
to a Stock Payment Award and payment therefor, if applicable, in the case of
Awards to Partnership Employees or Partnership Consultants.
 
8.3 Restricted Stock Units.  The Administrator is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. Alternatively, Restricted Stock Units may become fully vested and
nonforfeitable pursuant to the satisfaction of one or more Performance Goals or
other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Restricted Stock Units or
thereafter, in each case on a specified date or dates or over any period or
periods determined by the Administrator. The Administrator shall specify, or
permit the Participant to elect, the conditions and dates upon which the shares
of Stock underlying the Restricted Stock Units which shall be issued, which
dates shall not be earlier than the date as of which the Restricted Stock Units
vest and become nonforfeitable and which conditions and dates shall be subject
to compliance with Section 409A of the Code. On the distribution dates, the
Company shall issue to the Participant one unrestricted, fully transferable
share of Stock for each vested and nonforfeitable Restricted Stock Unit. The
Administrator shall specify the purchase price, if any, to be paid by the
Participant to the Company for such shares of Stock pursuant to Restricted Stock
Unit Awards and the mechanism for the transfer of the Stock and payment therefor
in the case of Awards to Partnership Employees or Partnership Consultants.
 
8.4 Other Stock-Based Awards.  Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide such Eligible
Individual with shares of Stock or other equity interests or the right to
purchase shares of Stock or other equity interests or that have a value derived
from the value of, or an exercise or conversion privilege at a price related to,
or that are otherwise payable in shares of Stock or other equity interests and
which may be linked to any one or more of the Performance Goals or other
specific performance goals determined appropriate by the Administrator, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. The Administrator shall specify the mechanism for the
transfer of the Stock or other equity interests pursuant to Other Stock-Based
Awards and payment therefor in the case of Awards to Partnership Employees or
Partnership Consultants.
 
8.5 Performance Bonus Awards.  Any Eligible Individual selected by the
Administrator may be granted one or more Performance-Based Awards in the form of
a cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Any such Performance
Bonus Award paid to a Covered Employee shall be based upon objectively
determinable bonus formulas established in accordance with Article 9. The
maximum amount of any Performance Bonus Award payable to a Covered Employee with
respect to any fiscal year of the Company shall not exceed $1,500,000.
 
8.6 Term.  Except as otherwise provided herein, the term of any Award of
Dividend Equivalents, Stock Payments, Restricted Stock Units, Other Stock-Based
Awards or Performance Bonus Awards shall be set by the Administrator in its
discretion.
 
8.7 Exercise or Purchase Price.  The Administrator may establish the exercise or
purchase price, if any, of any Award of Stock Payments, Restricted Stock Units
or Other Stock-Based Award; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.
 
8.8 Award Agreement.  All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Administrator and shall be
evidenced by a written Award Agreement.


A-11



--------------------------------------------------------------------------------



 



ARTICLE 9

 
PERFORMANCE-BASED AWARDS
 
9.1 Purpose.  The purpose of this Article 9 is to provide the Administrator the
ability to qualify Awards other than Options and Stock Appreciation Rights and
that are granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Administrator, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Administrator may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.
 
9.2 Applicability.  This Article 9 shall apply only to those Covered Employees
selected by the Administrator to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
9.3 Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Administrator shall, in writing, (a) designate one or more
Covered Employees, (b) select the Performance Criteria applicable to the
Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(d) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Administrator shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the Administrator shall
have the right to reduce or eliminate (but not to increase) the amount payable
at a given level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.
 
9.4 Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company, the
Partnership or a Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
 
9.5 Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
 
ARTICLE 10

 
PROVISIONS APPLICABLE TO AWARDS
 
10.1 Payment.  The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable


A-12



--------------------------------------------------------------------------------



 



pursuant to the exercise of the Award) or shares of Stock held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a notice that
the Participant has placed a market sell order with a broker with respect to
shares of Stock then issuable upon exercise or vesting of an Award, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate payments required,
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale, or (d) other form of legal consideration acceptable to
the Administrator. The Administrator shall also determine the methods by which
shares of Stock shall be delivered or deemed to be delivered to Participants.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
 
10.2 Tax Withholding.  The Company, the Partnership or any Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA or employment tax obligation)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of the Plan. The Administrator may in its sole
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award (or allow the surrender of shares of Stock). The number of shares of
Stock which may be so withheld or surrendered shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Stock, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.
 
10.3 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
10.4 Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
 
10.5 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company, the Partnership or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company, the Partnership or a Subsidiary. Except as otherwise provided by the
Administrator, no Award shall be assigned, transferred, or otherwise disposed of
by a Participant other than by will or the laws of descent and distribution. The
Administrator by express provision in the Award or an amendment thereto may
permit an Award (other than an Incentive Stock Option) to be transferred to,
exercised by and paid to certain persons or entities related to the Participant,
including but not limited to members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Administrator, pursuant to such conditions and procedures as the Administrator
may establish. Any permitted transfer shall be subject to the condition that the
Administrator receive evidence satisfactory to it that the transfer is being
made for estate and/or tax planning purposes (or to a “blind trust” in
connection with the Participant’s termination of employment or service with the
Company, the Partnership or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issue of securities.


A-13



--------------------------------------------------------------------------------



 



10.6 Beneficiaries.  Notwithstanding Section 10.5, a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator.
 
10.7 Stock Certificates.  Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that a Participant make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Administrator shall have the right to require
any Participant to comply with any timing or other restrictions with respect to
the settlement or exercise of any Award, including a window-period limitation,
as may be imposed in the discretion of the Administrator.
 
10.8 Transfer of Shares to a Partnership Employee, Partnership Consultant or
Partnership Director.  As soon as practicable after the Company issues shares of
Stock with respect to which an Award (which was issued to and is held by a
Partnership Employee, Partnership Consultant or Partnership Director in such
capacity), then, with respect to each such Award:
 
(a) The Company shall sell to the Partnership the number of shares equal to the
number of shares deliverable with respect to such Award. The price to be paid by
the Partnership to the Company for such shares shall be an amount equal to the
product of (x) the number of shares multiplied by (y) the Fair Market Value of a
share of Stock at the time of exercise or delivery less the amount paid by the
Participant for such shares, if anything, pursuant to Section 10.1; and
 
(b) The Company shall contribute to the Partnership an amount of cash equal to
the sum of the amount paid by the Participant, if any, for such shares of Stock,
and the amount paid by the Partnership under Section 10.8(a) and the Partnership
shall issue an additional interest in the Partnership on the terms set forth in
the Partnership Agreement.
 
10.9 Allocation of Payment.  Notwithstanding the foregoing, to the extent that a
Participant provides services to more than one of the Company, the Partnership,
or any Subsidiary, the Company may, in its discretion, allocate the payment or
issuance of shares of Stock with respect to any Awards exercised by or otherwise
delivered to such Participant or (and the services performed by the Participant)
among such entities for purposes of the provisions of Section 10.8 in order to
ensure that the relationship between the Company and the Partnership or such
Subsidiary remains at arms-length.
 
10.10 Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that


A-14



--------------------------------------------------------------------------------



 



may be issued after the Restatement Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the
Restatement Effective Date the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Restatement Effective Date), the Administrator may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.
 
ARTICLE 11

 
CHANGES IN CAPITAL STRUCTURE
 
11.1 Adjustments.
 
(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization, distribution of
Company assets to stockholders (other than normal cash dividends), or any other
corporate event affecting the Stock or other equity interests or the share price
of the Stock, the Administrator shall make such proportionate adjustments, if
any, as the Administrator in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares or units that
may be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1, 3.3 and 6.5); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) the grant or exercise price
per share or other unit for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.
 
(b) In the event of any transaction or event described in Section 11.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, and whenever the
Administrator determines that such action is appropriate in order to prevent the
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Administrator, in its sole discretion and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions:
 
(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 11.1(b) the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its sole discretion;
 
(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock or other equity interests
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares or other equity
interests and prices;
 
(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding options, rights and awards and options, rights and awards which may
be granted in the future;


A-15



--------------------------------------------------------------------------------



 



(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares or other equity interests covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
 
(v) To provide that the Award cannot vest, be exercised or become payable after
such event.
 
11.2 Acceleration Upon a Change in Control.  Notwithstanding Section 11.1, and
except as may otherwise be provided in any applicable Award Agreement, if a
Change in Control occurs and a Participant’s Awards are not continued,
converted, assumed, or replaced by (a) the Company or a parent or Subsidiary of
the Company, or (b) a successor or a parent or subsidiary of such successor,
such Awards shall become fully exercisable and all forfeiture restrictions on
such Awards shall lapse. Upon, or in anticipation of, a Change in Control, the
Administrator may cause any and all Awards outstanding hereunder to terminate at
a specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time as the Administrator, in its sole and absolute
discretion, shall determine.
 
11.3 No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.
 
ARTICLE 12

 
ADMINISTRATION
 
12.1 Administrator.  The “Administrator” of the Plan shall be the Committee,
which shall consist solely of two or more members of the Board each of whom is
both an “outside director,” within the meaning of Section 162(m) of the Code,
and a Non-Employee Director. Notwithstanding the foregoing: (a) the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Independent
Directors and for purposes of such Awards the term “Administrator” as used in
this Plan shall be deemed to refer to the Board and (b) the Committee may
delegate its authority hereunder to the extent permitted by Section 12.5.
Appointment of Committee members shall be effective upon acceptance of
appointment. The Board may abolish the Committee at any time and revest in the
Board the administration of the Plan. Committee members may resign at any time
by delivering written notice to the Board. Vacancies in the Committee may only
be filled by the Board.
 
12.2 Action by the Administrator.  A majority of the Administrator shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and, subject to applicable law, acts
approved in writing by a majority of the Administrator in lieu of a meeting,
shall be deemed the acts of the Administrator. Each member of the Administrator
is entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.
 
12.3 Authority of Administrator.  Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:
 
(a) Designate Participants to receive Awards;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations


A-16



--------------------------------------------------------------------------------



 



on the Award, any schedule for lapse of forfeiture restrictions or restrictions
on the exercisability of an Award, and accelerations or waivers thereof, any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines; provided, however, that the Administrator shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards;
 
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(g) Decide all other matters that must be determined in connection with an
Award;
 
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.
 
12.4 Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
 
12.5 Delegation of Authority.  To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards to Participants other than (a) senior executives of the Company who
are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or members of the Board) to whom authority to grant
or amend Awards has been delegated hereunder. Any delegation hereunder shall be
subject to the restrictions and limits that the Committee specifies at the time
of such delegation, and the Committee may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 12.5 shall serve in such capacity at the pleasure of the
Committee.
 
ARTICLE 13

 
EFFECTIVE AND EXPIRATION DATE
 
13.1 Effective Date.  The Plan was originally effective as of August 3, 2004
(the “Effective Date”). This amended and restated Plan shall be effective on the
date it is approved by a majority of the Company’s stockholders at a duly held
meeting in 2009 (the “Restatement Effective Date”).
 
13.2 Expiration Date.  The Plan will expire on, and no Award may be granted
pursuant to the Plan on or after, the tenth anniversary of the Restatement
Effective Date (the “Expiration Date”). Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement. Each Award Agreement shall provide that it will
expire on the tenth anniversary of the date of grant of the Award to which it
relates.
 
ARTICLE 14

 
AMENDMENT, MODIFICATION, AND TERMINATION
 
14.1 Amendment, Modification, And Termination.  The Board or the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary to comply with any applicable law, regulation, or stock exchange rule,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required, and (b) stockholder approval is
required for any amendment to the Plan that increases the number of shares
available under the Plan (other than any adjustment as provided by Article 11).


A-17



--------------------------------------------------------------------------------



 



Except in connection with a transaction specified in Section 11.1 (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price of outstanding Options or Stock
Appreciation Rights or cancel, exchange, substitute, buyout or surrender
outstanding Options or Stock Appreciation Rights in exchange for cash, other
Awards or Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Options or Stock Appreciation
Rights, without stockholder approval.
 
14.2 Awards Previously Granted.  No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
 
ARTICLE 15

 
GENERAL PROVISIONS
 
15.1 No Rights to Awards.  No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Participants, employees, and other
persons uniformly.
 
15.2 No Stockholders Rights.  No Award gives the Participant any of the rights
of a stockholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.
 
15.3 No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company, the
Partnership or any Subsidiary to terminate any Participant’s employment or
services at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company, the Partnership or any Subsidiary.
 
15.4 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
 
15.5 Indemnification.  To the extent allowable pursuant to applicable law, the
Administrator (and each member thereof) shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Articles of Incorporation or Bylaws, each as
amended from time to time, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.
 
15.6 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company, the Partnership or any Subsidiary except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.
 
15.7 Expenses.  The expenses of administering the Plan shall be borne by the
Company, the Partnership and their Subsidiaries.
 
15.8 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.


A-18



--------------------------------------------------------------------------------



 



15.9 Fractional Shares.  No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
 
15.10 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
15.11 Government and Other Regulations.  The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act any of the shares of Stock paid pursuant to the Plan. If the
shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
 
15.12 Restrictions on Awards.  This Plan shall be interpreted and construed in a
manner consistent with the Company’s status as a REIT. No Award shall be granted
or awarded, and with respect to an Award already granted under the Plan, such
Award shall not be exercisable:
 
(a) to the extent such Award or exercise could cause the Participant to be in
violation of the Ownership Limit (as defined in the Company’s Articles of
Incorporation, as amended from time to time); or
 
(b) if, in the discretion of the Administrator, such Award or exercise could
impair the Company’s status as a REIT.
 
15.13 Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Maryland without regard
to the conflicts of law principles thereof.
 
15.14 Conflicts with Company’s Articles of Incorporation.  Notwithstanding any
other provision of the Plan, no Participant shall acquire or have any right to
acquire any Stock, and shall not have any other rights under the Plan, which are
prohibited under the Company’s Articles of Incorporation, as amended from time
to time.
 
15.15 Grant of Awards to Certain Employees or Consultants.  The Company and the
Partnership or any Subsidiary may provide through the establishment of a formal
written policy or otherwise for the method by which shares of Stock and/or
payment therefore may be exchanged or contributed between the Company and such
other party, or may be returned to the Company upon any forfeiture or repurchase
of Stock by the Participant, for the purpose of ensuring that the relationship
between the Company and the Partnership or such Subsidiary remains at arm’s
length.

* * * * *

I hereby certify that this amended and restated Plan was duly adopted by the
Board of Directors of BioMed Realty Trust, Inc. on February 10, 2009.

* * * * *

I hereby certify that this amended and restated Plan was duly adopted by the
Board of Directors of BioMed Realty Trust, Inc., the General Partner of BioMed
Realty, L.P., on February 10, 2009.

* * * * *

I hereby certify that the foregoing amended and restated Plan was duly adopted
by the stockholders of BioMed Realty Trust, Inc. on May 27, 2009.

Executed on this 27th day of May, 2009.

/s/ Jonathan P. Klassen                                        
Secretary, BioMed Realty Trust, Inc.



A-19